DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/03/2021 (page 6) with respect to the previous nonstatutory double patenting rejections have been fully considered but they are not persuasive.  Applicant has essentially broadened claim 2 and rolled up limitations from claim 3 into claim 2.  Therefore, double patenting rejection still apply as detailed in the Double Patenting section.
Applicant’s arguments, see Remarks (page 5), filed 02/03/2021, with respect to the rejection(s) of claim(s) 8 under U.S.C. 101 (statutory double patenting) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 10,568,029 B2 (nonstatutory double patenting).
Applicant’s arguments, see Remarks (page 6), filed 02/03/2021, with respect to U.S.C. 103 rejections of claims 2-7 have been fully considered and are persuasive.  The U.S.C. 103 rejections of claims 2-7 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2, 4-8, 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, of U.S. Patent No. 10,568,029 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are slightly broader than those of U.S. Patent No. 10,568,029 B2.  Furthermore, the device claim 1 of the Patent reads upon the method claim 8 of the instant application as the functional language limitations map to the limitations of the method.  A person of ordinary skill in the art realizes that applying a known technique to improve similar devices (methods, or products) in the same way yields predictable results.
Instant application					10,568,029 B2
Claim 2
Claims 1 and 2
Claim 4
Claims 1, 2, 3
Claim 5
Claims 1, 2, 4
Claim 6
Claims 1, 2, 5
Claim 7
Claims 1, 2, 7
Claim 8
Claims 1 and 2
Claim 10
Claims 1, 2, 3
Claim 11
Claims 1, 2, 4
Claim 12
Claims 1, 2, 5
Claim 13
Claims 1, 2, 7

Claims 1 and 2
Claim 15
Claims 1 and 2


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463